Case: 13-40443      Document: 00512553748         Page: 1    Date Filed: 03/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40443
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 7, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MICHAEL YARBROUGH; ASHLEY NICOLE YARBROUGH, also known as
Ashley Phillips,

                                                 Defendants-Appellants


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-551-1
                             USDC No. 2:12-CR-551-2


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Michael Yarbrough pleaded guilty to one count of aiding and abetting
the illegal dealing and manufacturing of firearms and one count of shipping,
transporting, or receiving firearms in interstate or foreign commerce knowing
or believing that a felony was to be committed. His codefendant, Ashley Nicole
Yarbrough, pleaded guilty to making false, fictitious, and fraudulent material


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40443     Document: 00512553748     Page: 2   Date Filed: 03/07/2014


                                  No. 13-40443

statements to a federal agent. The defendants’ guilty pleas were pursuant to
conditional plea agreements in which they reserved the right to appeal from
the denial of their motions to suppress evidence seized from their home.
      The defendants contend that the district court incorrectly concluded that
the law enforcement officers who entered their property with a valid arrest
warrant for another person, Elias Puebla, had a reasonable belief that Puebla
lived at their home. They argue that the evidence adduced at the suppression
hearing showed that the officers gave inconsistent testimony regarding what
they were told about where Puebla likely was living, and had no information
that Puebla resided at their home. The defendants contend that the officers
could have believed only that Puebla was a guest at the defendants’ home, and,
thus, the officers’ entry onto the defendants’ property was unconstitutional.
      Viewed in the light most favorable to the Government, the evidence does
not reflect that the district court clearly erred in finding that the officers had
a reasonable belief that Puebla lived at the defendants’ home when they sought
to execute the arrest warrant. See United States v. Montes, 602 F.3d 381, 384-
85 (5th Cir. 2010); United States v. Barrera, 464 F.3d 496, 504 (5th Cir. 2006).
The officers had much reliable information from independent sources that gave
rise to a reasonable belief that Puebla resided at the defendants’ home. See
Barrera, 464 F.3d at 504; United States v. Route, 104 F.3d 59, 62 (5th Cir.
1997).
      The judgment of the district court is AFFIRMED.




                                        2